Title: To James Madison from William Willis, 28 June 1801 (Abstract)
From: Willis, William
To: Madison, James


28 June 1801, Barcelona. “The Bashaw of Tripoli having declared war against the United States, the Government no doubt will early as possible attend to the defense of the Commerce of the Mediterranean, and no doubt it will be satisfactory to the people of the United States to know that their money is expended for a purpose so interesting to them, & so conducive to their interest.
“There is no doubt that they [sic] Dey of Tripoly has in some measure been prompted to declare war against the United States by foreign influence as all the powers concerned in commerce are desirous of amasing the golden harvest of the mediterranean trade to themselves, & for this reason encourage the Barbary States to make war against their neighbors as also agains⟨t⟩ the United States, which latter it is well known that if they support a good intelligence with the Barbary States will almost deprive the Northern Powers of Europe of the proffits of this so much coveted harvest. This makes it one of the greatest objects of the United States to protect the commerce of the Mediterranean, and the European powers find that several Things are necessary for this object, one of which is to keep a small naval force in these seas, & another is to discharge with punctuallity all the engagements entered into with them & at times to make them presents: And besides this a treaty of amity & commerce with the Grand Senior is very serviceable to them, and will be as much or more so to the United States, as his influence is almost absolute over the barbary States, and all the powers of Europe who wish to be well with the Barbary States, take measures to be in amity & friendship with the Grand Senior. And it is still more interesting to the United States to be in a close amity with that Sovereign, & it would be much easier for the United States to support a preferrence with him than for any of the powers of Europe, as they lay each of them almost undistinguished among the crowd of powers of Europe; but as America stands alone his vanity would be much gratified in having his friendship sought after from so great a distance, as he is proud of having his friendly influence extend over a great part of the globe.

“The trade of the mediterranean would at this moment employ one thousand sail of American vessels, & every vessel at the present rate of freight would clear themselves in twelve months. The proffits would be immense: for supposing these vessels to cost on an average ten thousand dollars, this would make a clear proffit of ten millions of dollars. There are now in a state of inactivity vessels belonging to Sweden & Denmark to nearly double that number which vessels are usually employed in the Mediterranean trade, and the Americans have now a fair chance of taking their places which they will inevitably hold if they once get possession of it. The Danes have become rich from the Mediterranean trade only, and little vilages that only five or six years ago owned eight or ten fishing boats, now own seventy or eighty sail of fine merchantmen. And besides the advantage of employing the huls of vessels the mediterranean furnishes the best market for much of the American produce, as well as the surplus West & East India goods imported into the United States. I know it is said by some that commerce is not worth protecting, and it is equal to the planter whether the foreigner comes to purchase his produce, or whether it is sent to market by his own countrymen. Let farmers in any district try the experiment in their inland trade, and wait for the people of a city to come out & purchase what they stand in need of & they will soon find that their more artful neighbours though at a greater distance will supply that city from their own farms while the produce of theirs will perish on their hands. And this will be our fate if we abandon our external commerce & wait for people of other countries to come & purchase what they want. Many nations are now supplied with the produce of the United States that would never come to our country for those supplies, but would receive the same kind or substitutes for them from the growth of other countries from the hands of more wise people. Experienc⟨e⟩ has shewn people of reflexion that nothing facilitates the sale of goods so much as carrying them to places where they are wanted & this is clearly proved both in external & internal commerce.
“But it is not the mediterranean trade only that makes it one ⟨o⟩f the first objects of the people of the United States to keep these Barbarians in their Ports, for if this is not done they will come into the Atlantic, and emboldened by our neglect they will be sure to reap a golden harvest from us instead of our reaping one by keeping them in fear of us, which three or four small ships of war are sufficient to do.
“There are many nations that consume much of the produce of our country that cannot send vessels to procure in them. For instance France, Spain, Naples and all the Itallian States, as well as holland are unable to send vessels to our country, and of course if we do not protect our commerce, the immense quantities of articles we now supply those countries with must perish on our hands.
“There are now twenty four American vessels in this Port, and some of them with rich cargoes on board, but cannot go to sea for want of a Ship of war to protect them.”
